Case 1:18-cv-11499-MLW Document 137 Filed 05/10/21 Page 1 of 12

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

ROBENSON JEAN-PIERRE, JEAN )

METELUS, BILL MCKEE, and )

MICHAEL GARY FAUNTLEROY, on )

behalf of themselves and )

others similarly situated,
Plaintiffs,

Vv. C.A. No. 1:18-cv-11499

J&L CABLE TV SERVICES, INC.,
Defendant.

MEMORANDUM AND ORDER

WOLF, D.J. May 10, 2021

Plaintiffs have brought a putative class and collective
action against their former employer, defendant J&L Cable TX
Services, Inc., alleging violations of the Fair Labor Standards
Act ("FLSA") and related Massachusetts, Maine, New Hampshire, and
Pennsylvania wage and hours laws. See Amended Complaint (Dkt No.
91).

On October 14, 2020, plaintiffs filed a Motion for Preliminary
Approval of Class and Collective Action Settlement (Docket No.
120) (the "Motion"). The court held a hearing on the Motion on
February 3, 2021. Following this hearing, the court ordered
plaintiffs to make supplemental filings in support of their Motion.
See February 4, 2021 Order (Dkt. No. 126). They have done so.

See Dkt. No. 131 (the "Supplemental Memorandum") .

 
Case 1:18-cv-11499-MLW Document 137 Filed 05/10/21 Page 2 of 12

After considering plaintiffs' supplemental filings, and for
the reasons discussed at the February 3, 2021 hearing and explained
further below, the Motion is being allowed.

As a threshold matter, the court has questioned whether it
could properly exercise jurisdiction over plaintiffs' state law
claims in addition to their FLSA claims. A district court has
supplemental jurisdiction over state law claims "that are so
related to claims in the action within such original jurisdiction
that they form part of the same case or controversy under Article
III of the United States Constitution. 28 U.S.C. §1367(a). The
court may nevertheless decline to exercise supplemental
jurisdiction over a related state law claim if:

(1) the claim raises a novel or complex issue of State

law,

(2) the claim substantially predominates over the claim

or claims over which the district court has original

jurisdiction,

(3) the district court has dismissed all claims over

which it has original jurisdiction, or
(4) ain exceptional circumstances, there are other
compelling reasons for declining jurisdiction.
28 U.S.C. §1367(c). This question is left to the discretion of
the trial court. See Grispino v. New England Mut. Life Ins. Co.,
358 F.3d 16, 19 (lst Cir. 2004); see also McLaughlin v. Liberty
Mut. Ins. Co., 224 F.R.D. 304, 313 (D. Mass. 2004). +

The court now concludes that it may and should exercise

supplemental jurisdiction over plaintiffs' state law claims. In

Pueblo Int'l, Inc. v. De Cardona, 725 F.2d 823, 826 (lst Cir.

2
Case 1:18-cv-11499-MLW Document 137 Filed 05/10/21 Page 3 of 12

1984), the First Circuit held that a district court could exercise
supplemental jurisdiction over state law civil rights claims in a
suit alleging violations of federal law and the United States
Constitution. Pueblo Int'l, Inc. v. De Cardona, 725 F.2d 823, 826
(lst Cir. 1984). The First Circuit found that the state and
federal claims arose from the same case or controversy because the
state law claims "allege[d] violations of provisions very similar
to those contained in the federal Constitution and in federal
statutes," and "(t]he facts necessary to prove a violation of the
one [were] practically the same as those needed to prove a
violation of the other." See id.

Here, plaintiffs' state and federal law claims similarly
overlap and can be considered a single case or controversy. The
class and collective members were all employed by defendant as
technicians over a similar period of time. See Amended Complaint
at 9951, 58, 68, 78, 88 (defining state law classes and FLSA
Collective). Their state law and FLSA claims are based on the
same alleged practices of defendant having technicians work off-
the-clock, reducing their hours reportedly worked, and failing to
pay overtime. See, e.g., Amended Complaint at 942.

In analogous FLSA cases courts have concluded that a district
court may exercise supplemental jurisdiction over state law wage
and hour claims. See, e.g., Lindsay v. Gov't Employees Ins. Co.,

448 F.3d 416, 424 (D.C. Cir. 2006) (because "members of both [the
Case 1:18-cv-11499-MLW Document 137 Filed 05/10/21 Page 4 of 12

FLSA and State Law] classes performed the same type of work for
the same employer and were deprived of overtime compensation as a
result of the same action taken by their employer," their state
and federal law claims "derive from a common nucleus of operative
fact and thus form part of the same Article III case or
controversy"; Humphrey v. Rav Investigative & Sec. Servs. Ltd.,
169 F. Supp. 3d 489, 503 (S.D.N.Y. 2016) (accord). Consistent
with these cases, the court concludes that it may exercise
supplemental jurisdiction over the state law claims in this case.

It is also appropriate for the court to exercise supplemental
jurisdiction over the state law claims. This is not a case where
the state law claims raise novel or complex issues of state law,
or where the court has dismissed all claims over which it had
original jurisdiction. Cf. 28 U.S.C. §1367(c) (1) (3).

Nor do the state law claims predominate over the FLSA claims.
See U.S.C. §1367(c) (1) (3). When assessing predominance in the
context of FLSA claims, courts have "focused on the size of the
state law class action as compared with the FLSA collective action,
the different terms of proof required by the state law class
actions, and whether the FLSA collective action is an appendage to
the more comprehensive state action." In re Am. Family Mut. Ins.

Co. Overtime Pay Litig., 638 F. Supp. 2d 1290, 1299 (D. Colo. 2009)

 

(citing De Asencio v. Tyson Foods, Inc., 342 F.3d 301, 312 (3d

Cir. 2003), as amended (Nov. 14, 2003)). In this case, there are
Case 1:18-cv-11499-MLW Document 137 Filed 05/10/21 Page 5 of 12

approximately 475 anticipated state law class members and 218 total

FLSA collective opt-ins. Compare De Asencio, 34 F.3d at 312 (4,100

 

state law class members compared to 447 FLSA collective members
"may constitute substantial predomination"), with Ervin _v. OS

Rest. Servs., Inc., 632 F.3d 971, 981 (7th Cir. 2011) (state law

 

claims did not predominate in case with "30 participants in the
FLSA collective action and potentially 180 to 250 people who might
participate in any of the three Rule 23 classes"). Because "the
state law claims essentially replicate the FLSA claims," the terms
of proof are very similar. Lindsay, 448 F.3d at 424. In addition,
the FLSA action was filed at the outset of this case rather than
added to a more comprehensive state action. Accordingly, the state
law claims do not predominate.

For these reasons, it is permissible and appropriate for the
court to exercise supplemental jurisdiction over plaintiffs’ state
law claims.

Before the court can preliminarily approve the proposed
settlement, it first must also "determine whether to certify the
class for settlement purposes." Hochstadt v. Bos. Sci. Corp., 708
F. Supp. 2d 95, 101 (D. Mass. 2010). See also Fed. R. Civ. P.
23(e) (1). “When a settlement class is proposed, it is incumbent
on the district court to give heightened scrutiny to the
requirements of Rule 23 in order to protect absent class members."

In re Lupron Mktg. & Sales Practices Litig., 228 F.R.D. 75, 88 (D.
Case 1:18-cv-11499-MLW Document 137 Filed 05/10/21 Page 6 of 12

Mass. 2005) (citing Amchem Prods., Inc. v. Windsor, 521 U.S. 591,

 

620, (1997)). "To obtain class certification, the plaintiff must
establish the Rule 23(a) requirements of numerosity, commonality,
typicality, and adequacy of representation and demonstrate that
the action may be maintained under Rule 23(b)(1), (2), or (3)."

Hochstadt, 708 F. Supp. 2d at 102 (citing Smilow v. Sw. Bell Mobile

 

Sys., Inc., 323 F.3d 32, 38 (ist Cir. 2003)). "This cautionary
approach notwithstanding, the law favors class action
settlements." In re Lupron, 228 F.R.D. at 88.

For the reasons discussed at the February 3, 2021 hearing,
the court concludes for the purposes of preliminary approval that
plaintiffs have satisfied the requirements of numerosity,
commonality, and typicality, and that the action may properly be
maintained under Rule 23(b)(3) of the Federal Rules of Civil
Procedure. After considering plaintiffs’ Supplemental Memorandum
and supporting documents, the court also concludes that the named
plaintiffs are adequate class representatives for the purposes of
preliminary approval of the proposed settlement.

To be adequate, a class representative must, at minimum, have:
(1) "the ability and incentive to represents the interests of the
class vigorously," (2)"obtained adequate counsel," and (3) no
"conflict between {his or her] claims and those asserted on behalf
of the class." Ark. Teacher Ret. Sys. v. State St. Bank & Tr.

Co., 404 F. Supp. 3d 486, 508 (D. Mass. 2018). Here, each named
Case 1:18-cv-11499-MLW Document 137 Filed 05/10/21 Page 7 of 12

plaintiff was actively involved in the prosecution of his claims
and spent at least thirty hours working with counsel on this case.
See Declarations of Robenson Jean-Pierre, Jean Metelus, Bill
McKee, and Michael Gary Fauntleroy, Supplemental Memorandum, Ex.
1 (Dk. No. 131-1) at 77-98 of 134. They are all represented by
counsel who have successfully acted as class counsel in prior wage
and hour actions and who engaged in substantial production and
review of discovery in this case. See Affidavits of Sarah Schalman
Bergen and Carolyn Hunt Cottrell (Dkt Nos. 121-2, 121-3). Named
plaintiffs' interests and those of the class also appear to be
aligned.

Because the requirements of Rule 23 of the Federal Rules of
Civil Procedure appear to have been met, the court concludes that
it will likely certify the class of the purposes of judgment.

With respect to the proposed settlement itself, "[a] district
court can approve a class action settlement only if it is fair,
adequate and reasonable." City P'ship Co. v. Atl. Acquisition
Ltd. P'ship, 100 F.3d 1041, 1043 (lst Cir. 1996). The factors the
court must ultimately consider include whether:

(A) the class representatives and class
counsel have adequately represented the class;
(B) the proposal was negotiated at arm's
length;

(C) the relief provided for the class is
adequate, taking into account:

(i) the costs, risks, and delay of trial
and appeal;
Case 1:18-cv-11499-MLW Document 137 Filed 05/10/21 Page 8 of 12

(ii) the effectiveness of any proposed
method of distributing relief to the
class, including the method of processing
class~member claims;
(iii) the terms of any proposed award of
attorney's fees, including timing of
payment; and
(iv) any agreement required to be
identified under Rule 23(e) (3); and
(D) the proposal treats class members
equitably relative to each other.

See Fed. R. Civ. P. 23(e) (2). "If the parties negotiated at arm's
length and conducted sufficient discovery, the district court must
presume the settlement is reasonable." In re Pharm. Indus. Average

Wholesale Price Litig., 588 F.3d 24, 32-33 (1st Cir. 2009).

 

The court concludes that it will likely approve the settlement
under Rule 23(e) (2). Plaintiffs have negotiated a gross settlement
award of $1,850,000. See Memorandum in Support of Motion for
Preliminary Approval (Dkt No. 121) (the "Memorandum in Support")
at 5. This award represents approximately 40% of defendant's
projected total exposure if the class and collective were to
prevail on their claims. See Supplemental Memorandum at 9-11.
Plaintiffs' counsel will seek one-third of this gross settlement
award, or $616,667.00, as attorneys' fees, but the court will have
the discretion to award less. See Memorandum in Support at 26.
The parties reached this settlement through mediation and arms-
length negotiation after two years of difficult litigation,
including discovery, and while facing the prospect of lengthy

additional litigation if settlement had not been reached. See id.

8
Case 1:18-cv-11499-MLW Document 137 Filed 05/10/21 Page 9 of 12

at 13. Under the proposed agreement, each class member will
receive a minimum payment of $50.00 and will receive a pro rata
portion of the settlement based on the weeks they worked for
defendant and the value of their claims under the applicable state
laws. See id. at 6. Considering the risk that the class might
have received no recovery if this case proceeded to trial, the
proposed settlement is likely to be found to be a fair, adequate,
and reasonable resolution of this case.

In view of the foregoing, it is hereby ORDERED that:

l. The parties' Settlement Agreement is preliminarily
approved as fair, reasonable and adequate pursuant to Rule 23(e)
of the Federal Rules of Civil Procedure;

2. The court grants approval to the terms and conditions
contained in the Settlement Agreement as a fair and reasonable
resolution of a bona fide dispute under the Fair Labor Standards
Act;

3. For settlement purposes, the court certifies the
following Settlement Collective as an FLSA collective actions
pursuant to 29 U.S.C. § 216(b), pending final approval of the
settlement:

All current and former Technicians who were employed by

J&L Cable TV Services, Inc. between July 18, 2015 and

August 28, 2020 who have opted in to Robenson Jean-

Pierre, Jean Metelus, Bill McKee, and Michael Gary

Fauntleroy individually and_on behalf of all similarly

situated individuals v. J&L Cable TV Services, Inc.,
Civil Action No 1:18~cv-11499, currently pending in the

9
Case 1:18-cv-11499-MLW Document 137 Filed 05/10/21 Page 10 of 12

United States District Court for the District of
Massachusetts ("Settlement Collective Members").

4, For settlement purposes, the court preliminarily
certifies each of the following Settlement Classes ("State Law
Settlement Classes") as a class action pursuant to Rules 23(a) and
b(3) of the Federal Rules of Civil Procedure, pending final approval

of the settlement:

e Massachusetts State Law Class: All individuals who
worked for J&L Cable TV Services, Inc. as a Technician
in Massachusetts between July 18, 2015 and August 28,
2020;

e New Hampshire State Law Class: All individuals who
worked for J&L Cable TV Services, Inc. as a Technician
in New Hampshire between July 18, 2015 and August 28,
2015;

e Maine State Law Class: All individuals who worked for
J&L Cable TV Services, Inc. as a Technician in Maine
between July 18, 2012 and August 28, 2020;

e Pennsylvania State Law Class: All individuals who
worked for J&L Cable TV Services, Inc. as a Technician
in Pennsylvania between July 18, 2015 and August 28,
2020.

5. Plaintiffs Robenson Jean-Pierre, Jean Metelus, Bill
McKee, and Michael Gary Fauntleroy are preliminarily approved as
Class Representatives of the respective State Law Settlement
Classes and of the Collective;

6. Berger Montague PC and Schneider Wallace Cottrell
Konecky, LLP are preliminarily approved as Class Counsel for the

Settlement Class and Collective;

7. The Settlement Administrator, Angeion, is

10
Case 1:18-cv-11499-MLW Document 137 Filed 05/10/21 Page 11 of 12

preliminarily approved as Settlement Administrator.

8. Greater Boston Legal Services is preliminarily
approved as the cy pres recipient of any monies remaining in the
Settlement Fund;

9. The court approves the Notice of Settlement, attached
hereto as Exhibit 1,1 and finds that the proposed method of
disseminating the Settlement Notice meets the requirements of due
process and is the best notice practicable under the circumstances,
and authorizes dissemination of the Notice to members of the
Settlement Class; and

10. The following schedule and procedures for completing
the final approval process as set forth in the parties'

Settlement Agreement are hereby approved:

 

Defendant to Provide Settlement By May 24, 2021
Administrator and Class Counsel
with Class Information

Notice Sent by Settlement By May 31, 2021
Administrator
Plaintiffs! Motion for Approval By July 16, 2021
of Attorneys' Fees and Costs
Deadline to Postmark Objections By August 10, 2021

or Requests for Exclusion
("Notice Deadline")

 

 

 

 

 

Plaintiffs’ Motion for Final By August 17, 2021

Approval and Memorandum in

Support

Final Approval Hearing by August 31, 2021 at 2:00 p.m.
Videoconference

 

 

 

 

 

1 Class Counsel shall insert the required dates and other
information in the blanks of the attached Notice.

11
Case 1:18-cv-11499-MLW Document 137 Filed 05/10/21 Page 12 of 12

The court may alter these deadlines for good cause shown.

    

UNITED‘STATES DISTRICT JUQGE

12
